NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by email at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court’s home
page is: https://www.courts.nh.gov/our-courts/supreme-court


                  THE SUPREME COURT OF NEW HAMPSHIRE

                               ___________________________

10th Circuit Court-Derry Family Division
No. 2021-0234



            IN THE MATTER OF SENAY AKIN AND NEDIM SULJEVIC

                            Argued: November 18, 2021
                         Opinion Issued: January 13, 2022

      Bloomenthal Law Office, of Nashua (Sandra Bloomenthal on the brief and
orally), for the petitioner.


      Ropes & Gray LLP, of Boston, Massachusetts (Daniel V. Ward, Erin
Macgowan, and Elias R. Feldman on the brief, and Daniel V. Ward orally), and
Preti, Flaherty, Beliveau & Pachios, Chartered, LLP, of Concord (William C.
Saturley on the brief), for the respondent.



       HICKS, J. The respondent, Nedim Suljevic (Father), appeals an order of
the Circuit Court (Steckowych, J.) denying his motion for the court to exercise
temporary emergency jurisdiction over the parties’ custody dispute pursuant to
New Hampshire’s Uniform Child Custody Jurisdiction and Enforcement Act
(UCCJEA), see RSA ch. 458-A (2018), and granting the petition of the
petitioner, Senay Akin (Mother), to enforce the parties’ Turkish child custody
order. We affirm.
I. Factual Background

      The following facts were found by the trial court, relate the content of
documents in the record, or are undisputed. The parties, who both currently
have or previously had Turkish citizenship, were married in December 2010
and had a daughter the following year. According to Mother, the parties
married in New Hampshire, and when she was pregnant with their daughter,
she moved to Turkey while Father continued to reside in the United States.

      The parties’ daughter was born in Turkey in December 2011 and, until
the events giving rise to this proceeding occurred in 2019, lived in Turkey
continuously, attending school and receiving medical care there. According to
Mother, before the parties divorced, she traveled to the United States “once or
twice every year so that [the daughter] could see [Father] and continue their
bond,” and Father “came to Turkey once or twice every year to visit [the]
daughter.”

       The parties were divorced by a Turkish court in January 2015. The
decree grants Mother sole custody of the child and allows Father to have
visitation with her. In 2019, Mother agreed that the daughter could spend July
and August in the United States, visiting Father. However, at the end of this
planned, two-month visit, Father refused to return the daughter to Mother.
Mother made repeated overtures to Father for the daughter’s return, but he
refused her entreaties. Mother accepted employment in Massachusetts during
the 2020-2021 timeframe so that she could visit the daughter. During this
time, Father continually rejected Mother’s requests for the daughter’s return to
her custody.

        Because of the COVID-19 pandemic and difficulty finding a suitable
attorney, Mother did not bring a court action for the daughter’s return until
filing the instant petition for expedited enforcement of a foreign child custody
order in April 2021. Father was served with Mother’s petition on May 3, 2021.
The next day, he filed a motion asking the trial court to exercise temporary
emergency jurisdiction over the custody dispute pursuant to the UCCJEA on
the ground that the daughter “is present in [New Hampshire] and is threatened
with mistreatment or abuse if she is consigned to the custody of [Mother].”
Father submitted an affidavit in which he averred that before the daughter
“came to stay with [him] in New Hampshire, [he] made frequent visits to Turkey
to see her and [Mother],” and that “[o]n two occasions, [he] personally saw
[Mother] kick [the daughter] with force, like a soccer ball.”

      Mother objected to Father’s motion, asserting that he had “refused
repeatedly to return [her] daughter” and had issued threats. Mother contended
that Father had harmed the daughter by refusing to allow her to be with


                                       2
Mother and Mother’s family in Turkey. Mother asserted that Father “should
not be allowed to litigate in New Hampshire when the Turkish order controls
custody.”

       Following a hearing on offers of proof and documentary evidence, the
trial court denied Father’s motion for emergency jurisdiction and granted
Mother’s petition for enforcement of the Turkish child custody order, returning
the daughter to Mother’s sole custody. This appeal followed.

II. Analysis

       We will uphold the trial court’s factual findings unless the evidence does
not support them or they are erroneous as a matter of law. Rabbia v. Rocha,
162 N.H. 734, 738 (2011). We review the trial court’s legal rulings and its
application of law to the facts de novo. Balzotti Global Grp., LLC v. Shepherds
Hill Proponents, LLC, 173 N.H. 314, 319 (2020).

      Mother brought this petition under both the UCCJEA and the Hague
Convention on the Civil Aspects of International Child Abduction (hereinafter,
Hague Convention), Oct. 25, 1980, T.I.A.S. No. 11,670, 1343 U.N.T.S. 98,
reprinted in 51 Fed. Reg. 10,494 (Mar. 26, 1986), as implemented by the
International Child Abduction Remedies Act (ICARA), see 22 U.S.C. §§ 9001-
9011 (2018). We first consider Father’s arguments regarding the Hague
Convention.

      A. The Hague Convention

      The Hague Convention, to which the United States and Turkey are
parties, see Ozaltin v. Ozaltin, 708 F.3d 355, 358 (2d Cir. 2013), “was adopted
in 1980 ‘to protect children internationally from the harmful effects of their
wrongful removal or retention and to establish procedures to ensure their
prompt return to the State of their habitual residence, as well as to secure
protection for rights of access.’” Gitter v. Gitter, 396 F.3d 124, 129 (2d Cir.
2005) (quoting Hague Convention, Preamble, supra, 1343 U.N.T.S. at 98,
reprinted in Fed. Reg. at 10,498). The United States ratified the Hague
Convention in 1988, and Congress implemented the Convention that same year
through the ICARA. Lozano v. Montoya Alvarez, 572 U.S. 1, 6 (2014). The
ICARA allows a parent to petition a federal or a state court to return an
abducted or wrongfully retained child to the child’s country of residence. See
22 U.S.C. § 9003(b).

      “The Hague Convention applies only to determine whether a child should
be returned, and does not empower the court to make any determinations
regarding child custody.” Avendano v. Balza, 985 F.3d 8, 11 (1st Cir. 2021)




                                        3
(citation omitted). “The court simply asks whether a custody decision should
be made in the United States or in the country of the child’s habitual
residence.” Id.

       “The Convention states two primary objectives: ‘to secure the prompt
return of children wrongfully removed to or retained in any Contracting State,’
and ‘to ensure that rights of custody and of access under the law of one
Contracting State are effectively respected in the other Contracting States.’”
Lozano, 572 U.S. at 4-5 (quoting the Hague Convention, art. 1). “To those
ends, the Convention’s central operating feature is the return of the child.” Id.
at 5 (quotation omitted). There is, thus, a “strong presumption of return of the
child to his or her country of habitual residence.” Avendano, 985 F.3d at 11.
However, “[t]he Convention’s return requirement is a provisional remedy” that
merely “fixes the forum for custody proceedings.” Monasky v. Taglieri, 140 S.
Ct. 719, 723 (2020) (quotation omitted). “Upon the child’s return, the custody
adjudication will proceed in that forum.” Id. “The Convention is based on the
principle that the best interests of the child are well served when decisions
regarding custody rights are made in the country of habitual residence.”
Abbott v. Abbott, 560 U.S. 1, 20 (2010).

      The Convention “stresses the importance of deciding matters
expeditiously,” Ermini v. Vittori, 758 F.3d 153, 167 (2d Cir. 2014) (quotation
omitted), and the need to establish “swiftly a degree of certainty and finality for
children,” id. at 168. “To avoid delaying the custody proceeding, the
Convention instructs contracting states to use the most expeditious procedures
available to return the child to her habitual residence.” Monasky, 140 S. Ct. at
724 (quotation omitted).

        A parent, like Mother in this case, alleging wrongful retention has the
burden of establishing a prima facie case of wrongful retention by a
preponderance of the evidence. See 22 U.S.C. § 9003(e)(1). A retention is
wrongful when: “(1) the child was habitually resident in one State and has been
. . . retained in a different State; (2) the . . . retention was in breach of the
petitioner’s custody rights under the law of the State of habitual residence; and
(3) the petitioner was exercising those rights at the time of the . . . retention.”
Gitter v. Gitter, 396 F.3d 124, 130-31 (2d Cir. 2005). Here, Father does not
argue that Mother failed to establish her prima facie case.

      Once the petitioning parent establishes her prima facie case, the child
must be “promptly returned unless one of the narrow exceptions set forth in
the Convention applies.” Lozano, 572 U.S. at 6 (quotation omitted); see 22
U.S.C. § 9001(a)(4). Father invokes the exception contained in Article 12 of the
Convention. Under that article, when, as in this case, more than one year has
elapsed between the date that the child was wrongfully retained and the date
on which the proceedings commenced, the court must order the child to be
returned “unless it is demonstrated that the child is now settled in [her] new


                                        4
environment.” Hague Convention art. 12, supra, 1343 U.N.T.S. at 100,
reprinted in 51 Fed. Reg. at 10,499.

       Father argues that the trial court erred by declining to consider whether
the child was now settled in New Hampshire. We do not share his
interpretation of the trial court’s decision as reflected in its narrative order and
order from the bench. In the Matter of Sheys & Blackburn, 168 N.H. 35, 39
(2015) (“The interpretation of a court order is a question of law, which we
review de novo.”). Rather, we interpret the trial court’s narrative and bench
orders as the trial court assuming that the child was now settled in New
Hampshire, and deciding that, nonetheless, return was still proper. As Father
acknowledges, the trial court “accepted [his] argument that the child was ‘now
settled’ in the community, but it was unwilling to allow this fact to change its
analysis.”

       Even when a narrow exception under the Hague Convention applies, the
court retains the discretion to return the child. Article 18 states that “[t]he
provisions of this Chapter [Chapter III, which includes Article 12] do not limit
the power of a judicial or administrative authority to order the return of the
child at any time.” Hague Convention art. 18, supra, 1343 U.N.T.S. at 101,
reprinted in 51 Fed. Reg. at 10,500. Those federal circuit courts of appeal,
“which have addressed the issue[,] have all held that this language, either
standing alone or when read in conjunction with another provision (Article 12,
for instance), grants courts the discretion to order the return of a child despite
the existence of an exception to return.” Fernandez v. Bailey, 909 F.3d 353,
362 (11th Cir. 2018) (citing cases). Thus, under Article 18 of the Hague
Convention, the court may exercise its discretion and order the child’s return,
despite the existence of an exception, if doing so is in keeping with the
Convention’s goals. Id. at 362-63; see Lozano, 572 U.S. at 18-19 (Alito, J.,
concurring). “[I]f more than one year has passed, a demonstration that the
child is now settled in its new environment may be a sufficient ground for
refusing to order repatriation,” but it does not compel that result. Blondin v.
Dubois, 238 F.3d 153, 164 (2d Cir. 2001) (quotation and brackets omitted).

       In his concurring opinion in Lozano, Justice Alito listed several factors
that could outweigh the child’s interest in remaining in her new environment,
including the child’s need for contact with the non-offending parent, the need
to discourage inequitable conduct, and the need to deter international
abductions. Lozano, 572 U.S. at 20 (Alito, J., concurring). We review the trial
court’s decision to order the child’s return, despite her being settled in New
Hampshire, under our unsustainable exercise of discretion standard. See
State v. Lambert, 147 N.H. 295, 296 (2001); see also Fernandez, 909 F.3d at
363 (explaining that because a trial court “may exercise its discretion to order
the return of a child notwithstanding finding that an exception to return is met,
[the appellate court] review[s] the determination by the [trial] court to return or
not to return a child for an abuse of discretion”).


                                         5
       Father, however, does not argue that the trial court unsustainably
exercised its discretion. Rather, he argues that the trial court failed to exercise
its discretion. Because we have rejected his interpretation of the trial court’s
decision, we necessarily also reject his arguments premised upon that
interpretation.

B. UCCJEA

       We now consider Father’s arguments under the UCCJEA. Father
contends that the trial court’s decision “is worthy of reversal on two grounds
under the UCCJEA.” First, he asserts, the trial court unsustainably exercised
its discretion in declining to exercise temporary emergency jurisdiction and in
making its jurisdictional decision based upon offers of proof and documentary
evidence, instead of an evidentiary hearing with witness testimony. Second, he
asserts that the trial court erred by enforcing the Turkish custody order
“because it was too tarnished by procedural deficiency.”

       To resolve these issues, we must construe the UCCJEA. When
examining the language of a statute, we ascribe the plain and ordinary
meaning to the words used. In the Matter of Yaman & Yaman, 167 N.H. 82, 86
(2014). We interpret legislative intent from the statute as written and will not
consider what the legislature might have said or add language that the
legislature did not see fit to include. Id. When the language of a statute is
unambiguous, we do not look beyond it for further indications of legislative
intent. Id. “In addition to our ordinary rules of statutory construction, we may
consider the official comments to the UCCJEA.” In re Guardianship of K.B.,
172 N.H. 646, 649 (2019).

          1. Temporary Emergency Jurisdiction

       Father argues that the trial court erred by declining to exercise
temporary emergency jurisdiction over the parties’ custody dispute. The
UCCJEA provides that a court may exercise temporary emergency jurisdiction
“if the child is present in this state and the child has been abandoned or it is
necessary in an emergency to protect the child because the child, or a sibling
or parent of the child, is subjected to or threatened with mistreatment or
abuse.” RSA 458-A:15, I.

      Father asserts that declining to exercise temporary emergency
jurisdiction was error because “the only competent evidence” in the record
compelled the finding that the daughter was “threatened with abuse or
mistreatment in [Mother’s] custody.” We disagree.

     “The comments to the UCCJEA explain that the exercise of temporary
emergency jurisdiction is intended to be narrowly circumscribed.” In the
Matter of Yaman & Yaman, 167 N.H. at 98. According to those comments,


                                         6
temporary emergency jurisdiction is “an extraordinary jurisdiction reserved for
extraordinary circumstances.” Unif. Child Custody Jurisdiction & Enforcement
Act § 204, cmt., 9-IA U.L.A. 518 (2019) (quotation omitted).

        Here, although Father submitted an affidavit attesting that he had
observed, on two occasions, Mother kick the daughter “with force, like a soccer
ball,” the trial court was not required to credit his affidavit. As the fact finder,
the trial court was not required to believe even uncontroverted evidence. In the
Matter of Henry & Henry, 163 N.H. 175, 181 (2012); see In the Matter of
Yaman & Yaman, 167 N.H. at 96 (“[T]he court was not required to credit [the
mother’s] offers of proof (any more than it would have been required to credit
[her] live testimony . . . .”). We defer to the trial court’s decision not to credit
Father’s affidavit “unless no reasonable person could have come to the same
conclusion.” ACAS Acquisitions v. Hobert, 155 N.H. 381, 391 (2007).

      The trial court’s decision not to credit Father’s affidavit was reasonable
given that, as the trial court found and as the record demonstrates, Father
took no action to have the Turkish custody order vacated or modified. Father
acknowledges that he “did not seek to modify the custody order.” However, he
contends that there is no evidence that he failed to take action to have the
order vacated. The trial court’s factual finding is supported by the proffer by
Mother’s attorney, which included “a letter from the presiding judge [in Turkey]
indicating the status of the matter.”

       The trial court’s decision not to credit Father’s affidavit was also
reasonable given the undisputed evidence that, despite his alleged concerns, he
continued to allow Mother to visit the daughter. Father concedes that Mother
visited the daughter “in New Hampshire on numerous occasions.” Indeed,
according to Father’s attorney, Father expected Mother to “spend time with and
be with the daughter” in New Hampshire in May or June 2021. Absent credible
evidence demonstrating that the daughter was threatened with mistreatment or
abuse in Mother’s custody, we conclude that the trial court did not err by
declining to exercise temporary emergency jurisdiction.

      Father next asserts that the trial court erred by declining to exercise
emergency jurisdiction over the custody dispute because the court decided the
matter on offers of proof and documentary evidence, instead of by conducting
an evidentiary hearing with witness testimony. However, he cites no
controlling authority requiring a trial court to conduct an evidentiary hearing
with witness testimony. Nothing in the UCCJEA requires the court to hold
such an evidentiary hearing to decide whether it had temporary emergency
jurisdiction. Nor is there a court rule compelling the circuit court to hold an
evidentiary hearing. Indeed, the rules governing circuit court family division
cases expressly grant the court discretion to “receive evidence by offers of
proof.” Fam. Div. R. 1.28(B).



                                         7
      Relying upon In re Aiden L., 224 Cal. Rptr. 3d 400 (Ct. App. 2017), and
University of Texas v. Poindexter, 306 S.W.3d 798 (Tex. App. 2009), Father
asserts that it was “critical” for the court to hold an evidentiary hearing with
witness testimony in this case “given the importance of subject matter
jurisdiction” and “the dispositive role of jurisdictional facts.” However, neither
case stands for the proposition that a trial court lacks the discretion to decide
whether it has temporary emergency jurisdiction based upon offers of proof.

      In the absence of a statutory mandate or a court rule, “the court has
discretion to determine whether a hearing is necessary.” State v. Zhukovskyy,
174 N.H. ___, ___ (decided September 16, 2021) (slip op. at 5). Here, we cannot
conclude that the trial court unsustainably exercised its discretion by deciding
this matter on offers of proof and documentary evidence instead of by
conducting a full-blown evidentiary hearing.

      Father argues that his due process interests compelled the trial court to
conduct an evidentiary hearing with witness testimony “on the question of
whether to exercise temporary emergency jurisdiction.” See U.S. CONST.
amends. V, XIV. Because Father does not cite the State Constitution, we limit
our analysis to the Federal Constitution. See State v. Dellorfano, 128 N.H.
628, 632-33 (1986).

      The threshold issue in a procedural due process claim is whether there is
a constitutionally protected interest at stake. See Mard v. Town of Amherst,
350 F.3d 184, 188 (1st Cir. 2003). If such an interest is at stake, we then
determine whether the procedure at issue afforded the requisite safeguards,
mindful that “[t]he requirements of due process are flexible and call for such
procedural protections as the particular situation demands.” Appeal of
Nguyen, 170 N.H. 238, 243, 244 (2017) (quotation omitted); see Mathews v.
Eldridge, 424 U.S. 319, 334 (1976). Procedural due process requires that
parties whose rights are affected have the opportunity to be heard at a
meaningful time and in a meaningful manner. Mathews, 424 U.S. at 333.
“The ultimate standard for judging a due process claim is the notion of
fundamental fairness.” State v. Veale, 158 N.H. 632, 637 (2009) (quotation
omitted).

       “[T]he interest of parents in the care, custody, and control of their
children . . . is perhaps the oldest of the fundamental liberty interests”
recognized by the Supreme Court. Troxel v. Granville, 530 U.S. 57, 65 (2000)
(plurality opinion). The record on appeal demonstrates that Father received
actual notice of Mother’s petition for expedited enforcement of the Turkish
child custody order to which he responded by filing a motion for the court to
exercise temporary emergency jurisdiction over the parties’ custody dispute.
The record also establishes that the court held an in-person hearing on
Mother’s petition and Father’s motion. Father’s attorneys attended the
hearing, and submitted offers of proof and argument on his behalf.


                                         8
       These procedures afforded Father an opportunity to be heard at a
meaningful time and in a meaningful manner. Mathews, 424 U.S. at 333. We
conclude, therefore, that his federal constitutional right to due process was not
violated.

          2. Enforcement of Turkish Custody Order

       Under the UCCJEA, New Hampshire must “recognize and enforce a
child-custody determination of a court of another state if the latter court
exercised jurisdiction in substantial conformity with this chapter or the
determination was made under factual circumstances meeting the
jurisdictional standards of this chapter and the determination has not been
modified in accordance with this chapter.” RSA 458-A:24, I. With the
exception discussed below, the provisions of the UCCJEA apply not only to
custody determinations made by courts of New Hampshire’s sister states
within the United States, but also to custody determinations rendered by
courts of foreign countries. In the Matter of Yaman & Yaman, 167 N.H. at 88;
see RSA 458-A:4. The UCCJEA does not require reciprocity; an order from a
foreign court may be enforced even if that state or country has not adopted the
UCCJEA or an equivalent statute. In the Matter of Yaman & Yaman, 167 N.H.
at 88. Although RSA 458-A:24, I, requires the courts of this state to enforce a
child custody determination made by a court of another state if the other state
exercised jurisdiction in substantial conformity with the UCCJEA, the UCCJEA
does not apply to custody determinations “made without notice or an
opportunity to be heard.” RSA 458-A:16, II.

       Father implies that the trial court should not have enforced the Turkish
court order because the parties constructively modified it when Mother
purportedly agreed that he could have physical custody of the daughter for the
last two years. However, an extrajudicial agreement of parties to a child
custody order is not enforceable under the UCCJEA. Rather, a “modification”
within the meaning of the UCCJEA refers to “a judgment, decree, or other order
of a court,” RSA 458-A:1, III, which “changes, replaces, supersedes, or is
otherwise made after” an initial child custody court order, RSA 458-A:1, XI.
Here, there is no evidence that the Turkish court issued a modified child
custody order.

      Next, Father asserts that the trial court erred by enforcing the Turkish
custody order because he lacked an opportunity to be heard in the Turkish
proceedings. We disagree.

       “Neither the UCCJEA itself, nor its official comments, define ‘opportunity
to be heard.’” In the Matter of Yaman & Yaman, 167 N.H. at 90. When, as in
this case, we are considering whether a court in a foreign country afforded a
party an “opportunity to be heard” within the meaning of the UCCJEA, we do
not apply “American standards of due process.” Id. “Rather, the ‘opportunity


                                        9
to be heard’ analysis is flexible, and the concept should be applied in a manner
which is appropriate in the terms of the nature of the proceeding in the foreign
court.” Id. (quotation omitted). “The question of whether a party had notice
and an opportunity to be heard within the meaning of [the UCCJEA] should be
interpreted as requiring that the party had a full and fair opportunity to be
heard before an impartial tribunal that conducted the proceedings in a regular
fashion.” Id. (quotations omitted).

      Here, the Turkish divorce decree, dated January 22, 2015, as translated
into English, states that, on January 19, 2015, the parties appeared at a
“public hearing,” “declared to [the] court” that they had “agreed regarding the
financial outcomes of the divorce and drafted a protocol on this matter,” and
had presented the protocol to the court for its approval. The order states that
the court concluded that the parties’ marriage was “broken,” only after
assessing their claim, “the personal family record, the amicable settlement
which [had] been provided to the court and all evidence[].” The order further
states that “the parties declared during the hearing with their free will that they
have been agreed concerning the divorce and the financial outcomes of the
divorce.” The order states that “due to the reasons stated above,” the court
grants custody of the parties’ daughter to Mother, with “personal contact
between the father and the child” to take place according to a certain schedule.
(Capitalization omitted.) The order requires Father to pay monthly child
support to Mother in a certain amount and states that “[t]he parties have been
informed directly, that they are entitled to file an appeal [with the Turkish
Supreme Court] within 15 days upon receipt of the decision.” The order does
not indicate that either party was represented by an attorney at the hearing. A
further order, issued on February 23, 2015, states that the parties’ divorce
decree was certified as final on February 18, 2015, “due to the ‘petition about
their waive[r] from an appeal.’”

       On this record, we conclude that Father had an opportunity to be heard
in the Turkish proceedings as to the custody issue. Father acknowledges that
the parties “went to court on a consensual divorce” as reflected in the Turkish
divorce decree. He further acknowledges that he signed the relevant
documents in the Turkish divorce and that one of those documents stated that
he consented to the award of custody to Mother. The decree establishes that
he declared, in a public hearing, that he agreed to the divorce and its financial
consequences “with [his] free will.” The parties’ agreement was reviewed and
approved by the Turkish court. Father does not dispute that he was informed
of his right to appeal the decree and that if he failed to do so, the decree would
become final within 15 days of his receipt of it. Nor does he dispute that,
thereafter, he waived his right to appeal.

      In concluding that the uncontested Turkish divorce proceedings provided
Father an “opportunity to be heard” within the meaning of the UCCJEA, we
find Chue v. Clark, 999 N.Y.S.2d 676 (Sup. Ct. 2014), instructive. In that case,


                                        10
the wife argued that she had not been given an “opportunity to be heard” on
the visitation issues before the Singapore court “because while she signed the
consent to judgment, she never signed any agreement containing the specific
terms of visitation.” Chue, 999 N.Y.S.2d at 686 (quotation omitted). The New
York court rejected her argument, noting that she had been extended the
“opportunity to be heard” because the interim judgment included a
pronouncement that unless sufficient cause was shown, the judgment, which
allowed the husband to have “liberal unsupervised visitation,” would become
final in three months. Id. (quotation omitted). The wife did not dispute that
she received the interim judgment and made no claim that she had been
unable to dispute its contents. Id. Under these circumstances, the court
concluded that she had been extended the opportunity to be heard on the
extent of the husband’s visitation rights and had declined it. Id.

      Similarly here, Father concedes that he signed the pertinent Turkish
divorce documents consenting to the award of custody to Mother. He does not
dispute that he appeared in court and that he was informed of his right to
appeal the divorce decree. Nor does he claim that he was unable to file such
an appeal. Under these circumstances, we conclude that Father was extended
an opportunity to be heard as to the custody of the parties’ child, and declined
that opportunity. See id.

      Father contends that he lacked an “opportunity to be heard” in the
Turkish proceedings because he represented himself and the divorce was
uncontested. We decline to hold that merely because Father was self-
represented and the parties’ divorce was uncontested, he lacked an
“opportunity to be heard” within the meaning of the UCCJEA. Accordingly, we
conclude that the trial court did not err by enforcing the Turkish child custody
order. We have reviewed Father’s remaining arguments related to the UCCJEA
and conclude that they lack merit and warrant no extended consideration. See
Vogel v. Vogel, 137 N.H. 321, 322 (1993).

III. Conclusion

      For all of the above reasons, we uphold the trial court’s decision to deny
Father’s request that the court exercise temporary emergency jurisdiction over
the parties’ custody dispute and to grant Mother’s petition to enforce the
parties’ Turkish child custody order.

                                                        Affirmed.

       MACDONALD, C.J., and BASSETT, HANTZ MARCONI, and DONOVAN,
JJ., concurred.




                                       11